DETAILED ACTION
Formal Matters
Claims 1-21 are pending and under examination.

Priority
The instant application is a continuation of PCT/KR2018/007326 filed on 6/28/2018, which claims priority from Korean applications KR10-2018-0062854 filed on 5/31/2018, KR10-2018-0018617 filed on 2/14/2018, KR10-2017-0111179 filed on 8/31/2017 and KR10-2017-0083506 filed on 6/30/2017.  

Information Disclosure Statement
	The information disclosure statements filed on 12/26/2019, 03/26/2020 and 04/09/2021 have been considered by the examiner.  

Claim Objection
	Claim 12 is objected to for having an extra period at the end of part (a) of the claim.  Currently, it says “(a1) and (a2); and .”  A period needs to appear only at the end of a claim.  
	Claim 13 is objected to for having an “and” rather than an “or” to connect the list of options.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is indefinite because the claim provides for a volume of 1/100 to 1/25, but there are no volume units associated with it.  Thus, it is unclear whether this is a volume in the traditional sense (mL or L, etc) or if it is a concentration factor where it represents a proportion of the original amount before concentration.  For the purpose of compact prosecution, the examiner will consider this as it is a proportion of the original amount that is obtained after the concentration method.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-12, 16, and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over de la Rosa US 20170121685 (published on May 4, 2017; filed on Nov 2, 2015) and Boguniewicz et al (Immunological reviews, 2011, volume 242, pages 233-246).  
De la Rosa teaches exosome derived from mesenchymal stem cells and isolated populations of the exosomes for pharmaceutical formulations (abstract).  De la Rosa teaches methods of treating immune-mediated inflammatory disease in a subject (abstract and claim 13 of de la Rosa and paragraphs 111-112).  De la Rosa teaches MSCs that are human (claim 3 of de la Rosa).  De la Rosa teaches MSCs that are adipose tissue derived stem cells (claim 2 of De la Rosa).  De la Rosa teaches topical use compositions and that the nature of excipients will be due to the administration route (paragraph 107).  De la Rosa teaches liquid solutions, suspensions and emulsions (paragraph 109).  De la Rosa teaches “The use of concentrator filters with smaller pore size and centrifuged at lower speeds allowed obtaining high amounts of exosomes with smaller sizes and higher purities” (paragraphs 163 and 164).  De la Rosa teaches a condition with chronic inflammation (paragraph 114).  De la Rosa teaches other species like cow, pig, horse, cat, dog, rat, mouse and monkey (paragraph 39).  De la Rosa teaches filtering the conditioned medium to recover the retentate (paragraphs 17 and 97).  De la Rosa teaches using a 3kDa cut-off membrane (paragraphs 17 and 28).  De la Rosa teaches a diameter of 150 and about 300 nm (paragraphs 30-33).  De la Rosa teaches “In a particular embodiment, at least 20% of the exosomes have an average molecular weight of at least about 30 kDa. In another particular embodiment, at least 20% of the exosomes have an average molecular weight of at least about 40 kDa. In another particular embodiment, at least 20% of the exosomes have an average molecular weight of at least about 50 kDa. In another particular embodiment, at least 20% of the exosomes have an average molecular weight of at least about 75 kDa. In another particular embodiment, at least 20% of the exosomes have an average molecular weight of at least about 100 kDa” (paragraph 69).  De la Rosa provides for concentration from between 65 and 70 times (1/65 or 1/70 of original volume) and even 100 times (1/100 of original volume) (paragraph 160).
De la Rosa allows one to treat conditions with chronic inflammation, but does not provide for atopic dermatitis (eczema) specifically.  
Boguniewicz teaches atopic dermatitis is an important chronic or relapsing inflammatory skin disease (summary).  Boguniewicz teaches genes involved with the immune dysregulation in atopic dermatitis where one gene is IL4 (table 1). Boguniewicz teaches “Measures directed at healing and protecting the skin barrier and addressing the immune dysregulation are essential in the treatment of patients with AD and early intervention may improve outcomes for both the skin disease as well as other target organs” (summary).  
In regards to claim 12, one of ordinary skill in the art at the time of instant filing would see the skin as being the target for topical treatment in a skin condition like atopic dermatitis while de la Rosa allows for topical applications of its exosomes.  
One of ordinary skill in the art at the time of instant filing would have utilized a formulation of de la Rosa that treats chronic inflammatory conditions to treat atopic dermatitis, which is seen as being a chronic inflammatory condition by teachings of Boguniewicz.  There would have been a reasonable expectation of success in treating atopic dermatitis with formulations that treat chronic inflammatory conditions of the body like those of de la Rosa.  Boguniewicz recognizes IL4 and other inflammatory molecules are dysregulated in atopic dermatitis while de la Rosa provides for exosomes from adipose derived stem cells that are purified.  By treating a subject having atopic dermatitis with dysregulation of IL4 as provided in Boguniewicz with the exosome formulation of de la Rosa that treats chronic inflammatory conditions, it would be expected to treat the condition and restore regulation of IL4 and other inflammatory components that are dysregulated in atopic dermatitis (IL4 in instant claims 1 and 12 and instant claims 7-10).  Additionally, it is the function of the composition with adipocyte derived stem cell exosomes to provide these results when applied to skin of a subject with atopic dermatitis (a chronic inflammatory condition) as de la Rosa provides that it treats chronic inflammatory conditions.  

Claims 2-6 in addition to Claim 1 are rejected under 35 U.S.C. 103(a) as being unpatentable over de la Rosa US 20170121685 (published on May 4, 2017; filed on Nov 2, 2015), Boguniewicz et al (Immunological reviews, 2011, volume 242, pages 233-246), and Bosch et al (Scientific reports, 2016, volume 6, pages 1-11).  
De la Rosa and Boguniewicz teach the claims as discussed above.  
De la Rosa and Boguniewicz do not teach the addition of trehalose during the process of filtering the exosomes.  
Bosch teaches that trehalose addition to exosomes maintained the size of exosomes after repeated freeze thaws (abstract).  Bosch teaches “Use of TRE (trehalose) is suitable for a wide range of applications in vitro and in vivo; TRE can be synthesized chemically, and is compatible with the production of clinical grade exosomes” (page 8).  
Note that claims 2-6 are product-by-process steps found in these claims that are not to a process of making, but to a process of using/treating.  Thus, the examiner will consider these product-by-process limitations for products with components and structure they make rather than for the process steps themselves.  See MPEP 2113 – materially similar products can be made by different processes.  
As Bosch provides for a reason to use trehalose in preparing uniform, stable, clinical grade exosomes and de la Rosa notes filtering and purifying its adipose derived stem cell exosome compositions, one of ordinary skill in the art at the time of instant filing would have produced such exosome compositions with a reasonable expectation of success with increased numbers of pure exosomes by the teachings of the references.  

Claims 13-15 and 17 in addition to claims 12 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over de la Rosa US 20170121685 (published on May 4, 2017; filed on Nov 2, 2015),  Boguniewicz et al (Immunological reviews, 2011, volume 242, pages 233-246) and Yoo KR 2015032461 (English Derwent abstract provided).  
De la Rosa and Boguniewicz teach the claims as discussed above.
De la Rosa and Boguniewicz do not teach use of hyaluronic acid, a hydrogel, or a mask pack or patch.  
Yoo teaches a hydrogel mask pack with hydrogel layer formed on lace sheet where the hydrogel is made up of galactomannan and guar gum, functional additive and polyhydric alcohol (equivalent abstract).  Yoo’s polyhydric alcohols can be ethylene glycol, propylene glycol and butylene glycol (equivalent abstract).  Hyaluronic acid is provided as a skin active ingredient in Yoo, and thus, would be seen as useful for a composition being applied to skin for treatment as with eczema patients.  
One of ordinary skill in the art at the time of instant filing would have included the exosomes that treat inflammation of De la Rosa into the formulations of Yoo as an appropriate delivery system for active agents to the skin.  The system of Yoo would have applied actives for easier delivery of the actives to skin of patients.  As such systems and hyaluronic acid as a skin active were available in the prior art, they would have been available for use by one of ordinary skill in the art.  

Claims 18 and 19 in addition to claim 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over de la Rosa US 20170121685 (published on May 4, 2017; filed on Nov 2, 2015),  Boguniewicz et al (Immunological reviews, 2011, volume 242, pages 233-246) and Keller US 6048545.  
De la Rosa and Boguniewicz teach the claims as discussed above.
De la Rosa and Boguniewicz do not teach use of iontophoresis after step (c) to flow through the skin and the contacting or attachment of an iontophoretic device to the skin. 
Keller teaches substances encapsulated in a lipid vesicle administered by iontophoresis
(abstract). Keller teaches application of the composition to skin and then iontophoresis (electric
current) being applied (claim 1 of Keller). Keller teaches example 2 with iontophoresis on
human subjects (example 2). Keller teaches materials typical for contacting tissue like textiles
(column 3).
	One of ordinary skill in the art at the time of instant filing would have utilized iontophoretic techniques of the prior art to allow for exosomes (extracellular vesicles) to cross skin for delivery of the actives from the exosome as Keller provides for iontophoretic techniques to delivery actives containing vesicles and de la Rosa with Boguniewicz motivates the use of adipose derived stem cell exosomes (extracellular vesicles with stem cell factors) for treating inflammatory conditions like atopic dermatitis (eczema).  Thus, there is a reasonable expectation of success in using iontophoresis with compositions of de la Rosa and providing an effective treatment for a condition like atopic dermatitis.  

Claim 20 in addition to claim 12, 18 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over de la Rosa US 20170121685 (published on May 4, 2017; filed on Nov 2, 2015),  Boguniewicz et al (Immunological reviews, 2011, volume 242, pages 233-246); Keller US 6048545 and Haak US 5203768.  
De la Rosa, Boguniewicz and Keller teach the claims as discussed above.
De la Rosa, Boguniewicz and Keller do not teach the batteries for the iontophoretic device of claim 20. 
Haak teaches drug delivery iontophoresis using a device (abstract). Haak teaches lithium
batteries (example 1) and batteries (figure 1 legend).
Thus, one of ordinary skill in the art at the time of instant filing would have included
batteries such as lithium batteries or other acceptable batteries in iontophoretic devices to serve
as a power source for such devices in performing the method.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 10-33 and claims 5-6, 8 and 9 of copending Application No. 16/913,624 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is to a method of treatment of skin with inflammation (atopic dermatitis is characterized by skin inflammation) with a stem cell derived exosomes using the same compositional forms and iontophoretic application. Inflammation of the skin causes skin to become reddened and skin is applicable to all areas of the body including the face.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 1-37 of copending Application No. 17/104,731 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each claim set is to a method of treatment of skin with inflammation (atopic dermatitis is characterized by skin inflammation and redness including on face) with a stem cell derived exosomes using the same compositional forms and iontophoretic application. Inflammation of the skin as in eczema causes skin to become reddened and skin is applicable to all areas of the body including the face.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK V STEVENS/Primary Examiner, Art Unit 1613